DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 19-28 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Hatakeyama (Angew.Chem. Int.Ed. 2017, 56,5087 –5090).

Regarding Claims 19-28, Hatakeyama teaches 2a (page 5088):

    PNG
    media_image1.png
    221
    182
    media_image1.png
    Greyscale

2a reads on applicants’ Formula 1 and 1-1 wherein A, B and C = phenyl; Y1 = B; X1-X3 = N-R, R = phenyl (per claims 19-20, 23).
2a reads on applicants’ Formula 2 wherein A, B and C = phenyl; Y1 = B; X1-X3 = N-R, R = phenyl; R1-R = H;  (per claims 21-22).
	2a reads on claims 24-28 since the claims are based on intended use and not a positive recitation of a device or a device layer.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the OLED of claims 29-31, 33. 
A search of the prior art only showed 2a as a material of matter but not a device containing 2a. 
Claims 29-35 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786